Citation Nr: 0103877	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-25 313	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for removal of the right 
testicle secondary to hernioplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1960 to 
January 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that determination, the RO 
denied the claim seeking service-connection for removal of 
the right testicle secondary to an in-service hernioplasty.  
The appellant disagreed and this appeal ensued.  

In a March 1999 rating decision, the RO granted the claim of 
service connection for right inguinal hernia status-post 
hernioplasty, assigning a non-compensable evaluation.  The RO 
also denied the claims seeking service connection for 
degenerative disc disease of the lumbar spine, arthritis of 
multiple joints, and glaucoma.  The RO informed the appellant 
of these determinations by a letter dated March 10, 1999.  He 
filed a timely notice of disagreement in May 1999 with the 
noncompensable evaluation assigned to the hernia disability 
and with the denial of the service-connected claims.  The RO 
issued a statement of the case in August 1999.  To perfect 
his appeal to these issues, the appellant had to file a 
substantive appeal on or before March 20, 2000.  See 38 § CFR 
20.200 (appeal consists of a timely filed notice of 
disagreement and, after issuance of a statement of the case, 
a timely filed substantive appeal); 38 CFR § 20.302(b) (a 
substantive appeal must be filed within 60 days of the 
issuance of the statement of the case, or within the 
remainder of the one-year period following mailing of the 
notification letter, whichever period ends later).  Although 
the RO reminded the appellant of this timetable in a letter 
dated in February 2000, he has not filed any document that 
could be termed a substantive appeal.  Thus, the Board does 
not have jurisdiction over these claims and only asserts 
jurisdiction over the appellant's claim seeking compensable 
evaluation with regard to the alleged removal of his right 
testicle secondary to his service-connected hernioplasty.

In the appellant's December 1999 substantive appeal, he 
indicated he wanted to testify at a hearing before a 
traveling member of the Board.  In a February 2000 statement, 
the appellant withdrew his hearing request.



REMAND

The appellant claims his right testicle was removed during an 
in-service hernioplasty in January 1961. He asserts that the 
only possible time his right testicle could have been removed 
is during the in-service hernioplasty in January 1961.  The 
evidence of record, though, is in conflict as to whether the 
appellant has his right testicle, a central issue in the 
case.  If the right testicle is found missing, then it is 
important to determine whether the removal of the right 
testicle is related to the in-service hernia surgery 
performed in January 1961.

The medical evidence is contradictory as to whether the 
appellant has his right testicle.  Part of the medical record 
indicates that the appellant's right testicle is present.  
For example, February and March 1961 service medical record 
entries, respectively, state the appellant's right testicle 
is "snug against the inguinal ring" and his right testicle 
is "not atrophic or tender."  The appellant's service 
medical record dated March 1961, also states that his right 
testicle is "located in the upper scrotum" and "nothing 
should be done." 

In addition, in July 1998, a VA medical examination revealed 
that the appellant had pain in his right testicle.  The 
physician noted that the right testicle could only be felt on 
deep palpation.  Thus, the July 1998 examination states that 
the right testicle is present. 

However, the same medical reports reflect internal 
contradictions by indicating that the appellant does, and 
does not, have his right testicle.  In the same July 1998 VA 
medical examination, the report reveals that the appellant 
has a history of removal of right testicle from the 1960s.  
Upon examination, the report states that there is no right 
testicle.  Furthermore, the November 1998 VA medical report 
also demonstrates that there is no right testicle.  Also, VA 
medical opinion dated May 1999, the physician notes that the 
appellant is status-post unilateral orchiectomy.

Therefore, the record demonstrates conflicting evidence as to 
whether the claimant has had his right testicle removed.  
Thus, an examination by a physician is warranted to determine 
whether the appellant's right testicle had been removed and, 
if so, whether the removal of the right testicle is related 
to the his in-service hernia operation in January 1961.

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of his claimed 
missing right testicle.  The claims file 
must be made available to the physician 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the claimed 
disability should be obtained, and all 
the necessary tests and studies should be 
conducted.  The report of examination 
should contain a detailed account of all 
the manifestations of the claimed 
disability found at present.  The 
examiner should be asked to determine, 
based on a thorough review of the claims 
file and the examination results, whether 
the appellant has (or is he missing) his 
right testicle.  If the appellant is 
missing his right testicle, the 
physicians should opine whether it is at 
least as likely as not related to the 
hernia surgery performed on the appellant 
in January 1961.  A detailed report of 
the examination should then be associated 
with the claims file.

2.  After the action as herein directed 
is complete, the RO should review the 
record to ensure it is in compliance with 
the Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take appropriate 
action to ensure its completion.

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with the REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the claim to the 
Board. See Stegall v. West, 11 Vet. App. 
268, 270-71 (1968).

The RO should then review the record and adjudicate the 
claims herein at issue.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



